DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “biasing element” in claims 8, 25, 26, and 39-41.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 42, 43, 45-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ailes (1897992).
In reference to claim 1, Ailes discloses a striker assembly comprising: 
a striker elongated along a striker axis (figures 5, 12, and 13, element 8); 
a sear member connected to the striker and extending outwardly from the striker axis, the sear member being rotatable about the striker axis (figures, element 7); and 
a stop element movable between at least a stop safety position and a stop firing position, wherein the stop element is positioned to inhibit the sear member from rotating about the striker axis when the stop element is in the stop safety position, and wherein the stop element does not inhibit the sear member from rotating about the striker axis when the stop element is in the 

In reference to claim 2, Ailes discloses the claimed invention (figures 4 and 5, element 7 is threaded directly into element 8).
In reference to claim 3, Ailes discloses the claimed invention (figure 16, the hemispherical head of element 30 can be considered a control block, since it constitutes a block of material that can be manipulated to control the movement of the stop element).
In reference to claim 4, Ailes discloses the claimed invention (figure 16, the hemispherical surface of the hemispherical head of element 30 can be considered a holding surface, since it can be held between thumb and forefinger of a user to manipulate the stop element).
In reference to claim 6, Ailes discloses the claimed invention (figure 4, the breech block is the externally threaded structure immediately to the right of cartridge 12; figure 5 shows the striker extending through the breechblock).

In reference to claim 42, Ailes discloses a method for moving a striker of a striker assembly from a rearward striker position to a forward striker position, the striker assembly comprising a striker biased to the forward striker position and defining a striker axis, a sear member connected to the striker and extending outwardly from the striker axis, the sear member being rotatable about the striker axis, and a stop element 
positioning the stop element in the stop safety position to inhibit rotation of the sear member about the striker axis, thereby retaining the striker in the rearward striker position (figure 16, stop element 30 in stop position shown in solid lines); 
moving the stop element from the stop safety position to the stop firing position (figure 16, stop element moved to firing position shown in dotted lines); and 
rotating the sear member about the striker axis to cause the striker to move from the rearward striker position to the forward striker position (figures 1-5 illustrate how the sear member is rotated about the striker axis to cause the striker to move from the rearward striker position to the forward striker position).
In reference to claim 43, Ailes discloses the claimed invention (figure 16, the hemispherical head of element 30 reasonably constitutes a trigger, since it can be actuated by a single finger or thumb to move the stop element, per page 2, lines 85-94).
In reference to claim 45, Ailes discloses the claimed invention (figures 1-7).
In reference to claim 46, Ailes discloses the claimed invention (figures 1-5, in reverse would be required for reloading and re-cocking for subsequent firings).
In reference to claim 47, Ailes discloses the claimed invention, since placing the stop element in the stop safe position can be considered the final step of returning the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-27, and 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over Mulich (3728809) in view of Ailes.
In reference to claim 1, Mulich discloses a striker assembly comprising: 
a striker elongated along a striker axis (figure 1, striker 64+66); 
a sear member connected to the striker and extending outwardly from the striker axis, the sear member being rotatable about the striker axis (figures 1-3, element 70). 
Thus, Mulich discloses the claimed invention, except for a stop element movable between at least a stop safety position and a stop firing position, wherein the stop element is positioned to inhibit the sear member from rotating about the striker axis when the stop element is in the stop safety position, and wherein the stop element does not inhibit the sear member from rotating about the striker axis when the stop element is in the stop firing position. However, Ailes teaches that it is known to provide a striker assembly, like that of Mulich, with a stop element movable between at least a stop 
In reference to claim 2, Mulich in view of Ailes (the modified Mulich) makes obvious the claimed invention (Mulich, figure 1).
In reference to claim 3, the modified Mulich makes obvious the claimed invention (Ailes: figure 16, the hemispherical head of element 30 can be considered a control block, since it constitutes a block of material that can be manipulated to control the movement of the stop element).
In reference to claim 4, the modified Mulich makes obvious the claimed invention (Ailes: figure 16, the hemispherical surface of the hemispherical head of element 30 can be considered a holding surface, since it can be held between thumb and forefinger of a user to manipulate the stop element).
In reference to claims 6 and 7, the modified Mulich makes obvious the claimed invention (Mulich: figure 1, breechblock 50+76, the breechblock face being the left end).
In reference to claims 8 and 9, the modified Mulich makes obvious the claimed invention (Mulich: figure 1, biasing element 68).

In reference to claims 12 and 13, the modified Mulich makes obvious the claimed invention (Mulich: figure 1, striker aperture 80).
In reference to claims 14 and 15, the modified Mulich makes obvious the claimed invention (Mulich, figures 1-3).
In reference to claims 16 and 17, the modified Mulich makes obvious the claimed invention (Mulich: figures 1 and 2, guide slot 60, which defines a sear surface shown engaging the left side of the sear in figure 2).
In reference to claim 18, the modified Mulich makes obvious the claimed invention (Mulich: figure 1).
In reference to claim 19, the modified Mulich makes obvious the claimed invention (Mulich: figure 2, the cocking surface is the vertical surface at the right-hand end of the guide slot).
In reference to claims 20 and 21, the modified Mulich makes obvious the claimed invention (Mulich, figure 2 shows the sear in the sear safety position; moving the sear from the sear safety position past the sear surface causes the spring 68 to propel the striker forwardly such that the sear is moved along the horizontal portion of the guide slot to the sear firing position).
In reference to claim 22, the modified Mulich makes obvious the claimed invention (Mulich, figure 2).


In reference to claim 24, the modified Mulich makes obvious the claimed invention, as set forth above in the references to claims 1, 6, 7, 10, and 16; see Mulich, figures 1 and 5: frame 98, which is the combo of elements 100, 102, and 123; also see figure 16 of Ailes, the hemispherical head of element 30 reasonably constitutes a trigger, since it can be actuated by a single finger or thumb to move the stop element, per page 2, lines 85-94.
In reference to claims 25-27, the modified Mulich makes obvious the claimed invention (Mulich, biasing element 68).
In reference to claims 31 and 32, the modified Mulich makes obvious the claimed invention, as set forth above in the references to claims 12 and 13.
In reference to claims 33 and 34, the modified Mulich makes obvious the claimed invention, as set forth above in the references to claims 14 and 15.
In reference to claims 35-38, the modified Mulich makes obvious the claimed invention, as set forth above in the references to claims 17-23.
In reference to claim 39, the modified Mulich makes obvious the claimed invention (figures 1 and 2 of Mulich; figure 16 of Ailes).
In reference to claim 40, the modified Mulich makes obvious the claimed invention (Mulich, figures 1 and 2: the firing position is when the sear 70 is moved out of contact with the sear surface, thus releasing the sear to travel to the left along the guide .

Allowable Subject Matter
Claims 5, 11, 28-30, 41, 44, and 48 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Scotti (1925776), Farr (5388361), Fuchs et al. (6266909), Frantzius (1842922), and Seidel et al. (3678800).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641